DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 7/1/19, 4/14/20, 10/26/20, 4/30/21, 6/11/21, 11/4/21, 12/2/21, 2/18/22, 5/5/22 have been considered.

Drawings
	The drawings filed 2/20/19 have been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg United States Patent Application Publication US 2017/0300198, in view of Isensee United States Patent Application Publication US 2014/0272909, in further view of Kearns United States Patent Application Publication US 2014/0045164.
Regarding claim 1, Rosenberg discloses a system for controlling training quality of a machine learning model, the 2system comprising:  
3a memory (Rosenberg, para [0269], code stored across memory devices); 6and 
7at least one processor configured to:  
8receive a plurality of responses received from a plurality of users in 9response to providing of at least one prompt (Rosenberg, para [0068], with regards to fig 2, question presented represents a prompt, answer represents submitted by each user represents receiving a plurality of responses); 
 10identify an evaluation model relevant to the provided prompt, wherein the 11evaluation model comprises a machine learning model trained to output a score relevant 12to at least portions of a response (Rosenberg, [0142], swarm model, interpreted as a machine learning model, learns based on data input (trained); Rosenberg, para [0075], statistics display, which is output by the model includes a score);   
20generate a graphical indicator of evaluation model performance, wherein 21the indicator of evaluation model performance characterizes an attribute of the 22evaluation (Rosenberg, para [0065], fig 2, element 206, output panel displays graphical pointer that is an attribute of the plurality of responses); and  
23control a user interface to display the graphical indicator of evaluation 24model performance (Rosenberg, para [0188-189], updates pointer at time steps; Rosenberg, para [0190], as shown in fig 13, shows location of pointer based on updated data).
Rosenberg does not disclose:
3a memory comprising: 
a content library database containing a plurality of prompts 4and evaluation data associated with each of the plurality of prompts; and 
a model database 5comprising a plurality of evaluation models for automated evaluation of received user responses;
7at least one processor configured to:  
13generate a training indicator, wherein the training indicator provides a 14graphical depiction of the degree to which the identified evaluation model is trained;  
15determine a training status of the identified model;  
16control the training indicator to identify the training status of the identified 17model;  
18automatically evaluate the plurality of responses with the evaluation 19model when the model is identified as sufficiently trained;  
Isensee discloses:
3a memory comprising: 
a content library database containing a plurality of prompts 4and evaluation data associated with each of the plurality of prompts (Isensee, para [0049], set of questions within a document 106); and 
a model database 5comprising a plurality of evaluation models for automated evaluation of received user responses (Isensee, para [0027], QA system generates machine learning predictive models to be used), 6wherein the evaluation data of each of the plurality of prompts comprises a pointer linking to the 7associated evaluation model (Isensee, para [0063], metadata of questions points to answers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the memory to include storing prompts and evaluation data. The motivation for doing so would have been improving results generated for question and answer systems (Isensee, para [0001]).
Rosenberg in view of Isensee does not disclose:
7at least one processor configured to:  
13generate a training indicator, wherein the training indicator provides a 14graphical depiction of the degree to which the identified evaluation model is trained;  
15determine a training status of the identified model;  
16control the training indicator to identify the training status of the identified 17model;  
18automatically evaluate the plurality of responses with the evaluation 19model when the model is identified as sufficiently trained.
Kearns discloses:
7at least one processor configured to:  
13generate a training indicator, wherein the training indicator provides a 14graphical depiction of the degree to which the identified evaluation model is trained (Kearns, para [0043], display training system);  
15determine a training status of the identified model (Kearns, para [0122], with regards to fig 6 element 615, summary of training);  
16control the training indicator to identify the training status of the identified 17model (Kearns, para [0122], user can select job tasks in summary);  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the evaluation model to include a training indicator. The motivation for doing so would have been to  18automatically evaluate the plurality of responses with the evaluation 19model when the model is identified as sufficiently trained (Kearns, para [0122).

Regarding claim 2, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 1. Rosenberg additionally discloses wherein the graphical indicator indicates at least 2one of: a distribution of scores generated by the evaluation model (Rosenberg, para [0180], fig 9-11, displays distribution of responses); a confidence level of the evaluation model; and an accuracy level of the evaluation model.

Regarding claim 3, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 1. Rosenberg additionally discloses wherein the graphical indicator identifies outlier scores based on historical user data (Rosenberg, para [0142], history of user input).

Regarding claim 4, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 3. Rosenberg additionally discloses wherein identifying outliner scores based on 2historical user data comprises: retrieving historical data; comparing the historical data to results 3of evaluating the plurality of responses; and indicating an outlier score when a discrepancy 4between the historical data and results of evaluating the plurality of responses exceeds a 5threshold level (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).

Regarding claim 5, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 4. Rosenberg additionally discloses wherein the historical data comprises a historical 2evaluation result distribution and wherein the results of evaluating the plurality of responses 3comprises an evaluation result distribution. (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members. Outputs new distribution with low performing inputs removed).

1 Regarding claim 6, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 4. Rosenberg additionally discloses wherein the historical data comprises user 2historical data, wherein the user historical data relates to at least one users previously received 3evaluation results (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members. Input represents a previously received evaluation result).

1 	Regarding claim 7, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 3. Rosenberg additionally discloses wherein the at least one processor is further 2configured to determine acceptability of the evaluation (Rosenberg, para [0119], below or above threshold determines acceptability).  

1 Regarding claim 8, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 7. Rosenberg additionally discloses wherein the acceptability of the evaluation is 2determined based on the identified outlier scores (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).  

1 Regarding claim 9, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 8. Rosenberg additionally discloses wherein the at least one processor is further 2configured to further train the evaluation model when the evaluation is unacceptable (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).  

1	 Regarding claim 10, Rosenberg in view of Isensee in further view of Kearns discloses the system of claim 1. Rosenberg additionally discloses wherein the at least one processor is further 2configured to: receive a selection of at least one response for reevaluation; receive an evaluation 3input for the at least one response; and update training of the evaluation model based on the 4received evaluation input for the at least one response (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).  

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg United States Patent Application Publication US 2017/0300198, in view of Kearns United States Patent Application Publication US 2014/0045164.
Regarding claim 111, Rosenberg discloses a method of controlling training quality of a machine learning model, the method comprising:  108
8receiving a plurality of responses received from a plurality of users in 9response to providing of at least one prompt (Rosenberg, para [0068], with regards to fig 2, question presented represents a prompt, answer represents submitted by each user represents receiving a plurality of responses); 
 10identifying an evaluation model relevant to the provided prompt, wherein the 11evaluation model comprises a machine learning model trained to output a score relevant 12to at least portions of a response (Rosenberg, [0142], swarm model, interpreted as a machine learning model, learns based on data input (trained); Rosenberg, para [0075], statistics display, which is output by the model includes a score);   
20generating a graphical indicator of evaluation model performance, wherein 21the indicator of evaluation model performance characterizes an attribute of the 22evaluation (Rosenberg, para [0065], fig 2, element 206, output panel displays graphical pointer that is an attribute of the plurality of responses); and  
23controlling a user interface to display the graphical indicator of evaluation 24model performance (Rosenberg, para [0188-189], updates pointer at time steps; Rosenberg, para [0190], as shown in fig 13, shows location of pointer based on updated data).
Rosenberg does not disclose:
13generating a training indicator, wherein the training indicator provides a 14graphical depiction of the degree to which the identified evaluation model is trained;  
15determining a training status of the identified model;  
16controlling the training indicator to identify the training status of the identified 17model;  
18automatically evaluating the plurality of responses with the evaluation 19model when the model is identified as sufficiently trained;  
Kearns discloses:
13generating a training indicator, wherein the training indicator provides a 14graphical depiction of the degree to which the identified evaluation model is trained (Kearns, para [0043], display training system);  
15determining a training status of the identified model (Kearns, para [0122], with regards to fig 6 element 615, summary of training);  
16controlling the training indicator to identify the training status of the identified 17model (Kearns, para [0122], user can select job tasks in summary);  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the evaluation model to include a training indicator. The motivation for doing so would have been to  18automatically evaluate the plurality of responses with the evaluation 19model when the model is identified as sufficiently trained (Kearns, para [0122).

1 Regarding claim 12, Rosenberg in view of Kearns discloses the method of claim 11. Rosenberg additionally discloses wherein the graphical indicator indicates at least 2one of: a distribution of scores generated by the evaluation model (Rosenberg, para [0180], fig 9-11, displays distribution of responses); a confidence level of the 3evaluation model; and an accuracy level of the evaluation model.  

1 Regarding claim 13, Rosenberg in view of Kearns discloses the method of claim 11. Rosenberg additionally discloses wherein the graphical indicator identifies outlier 2scores based on historical user data (Rosenberg, para [0142], history of user input).  

1 	Regarding claim 14, Rosenberg in view of Kearns discloses the method of claim 13. Rosenberg additionally discloses wherein identifying outliner scores based on 2historical user data comprises: retrieving historical data; comparing the historical data to results 3of evaluating the plurality of responses; and indicating an outlier score when a discrepancy 4between the historical data and results of evaluating the plurality of responses exceeds a 5threshold level (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members). 

1 	Regarding claim 15, Rosenberg in view of Kearns discloses the method of claim 14. Rosenberg additionally discloses wherein the historical data comprises a historical 2evaluation result distribution and wherein the results of evaluating the plurality of responses 3 comprises an evaluation result distribution (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members. Outputs new distribution with low performing inputs removed). 

109 	Regarding claim 16, Rosenberg in view of Kearns discloses the method of claim 14. Rosenberg additionally discloses wherein the historical data comprises user 2 historical data, wherein the user historical data relates to at least one users previously received 3evaluation results (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members. Input represents a previously received evaluation result). 

1 	Regarding claim 17, Rosenberg in view of Kearns discloses the method of claim 13. Rosenberg additionally discloses further comprising determining an acceptability 2of the evaluation (Rosenberg, para [0119], below or above threshold determines acceptability).    

1 Regarding claim 18, Rosenberg in view of Kearns discloses the method of claim 17. Rosenberg additionally discloses wherein the acceptability of the evaluation is 2determined based on the identified outlier scores (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).    

1 	Regarding claim 19, Rosenberg in view of Kearns discloses the method of claim 18. Rosenberg additionally discloses further comprising training the evaluation model 2when the evaluation is unacceptable (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).   

1 	Regarding claim 20, Rosenberg in view of Kearns discloses the method of claim 11. Rosenberg additionally discloses further comprising: receiving a selection of at 2least one response for reevaluation; receiving an evaluation input for the at least one response;  3and updating training of the evaluation model based on the received evaluation input for the at least one response (Rosenberg, para [0119], determines if inputs are above or below statistical threshold. Removes low performing/below threshold members).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178